DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Rowland W. Yerkes (US-2014/0244638 A1).
	As per claim 1, Yerkes teaches “a computer-implemented method performed by a computer system having a memory and at least one hardware processor, the computer-implemented method comprising”:
“receiving a database query,” ([0012], [0050]-[0051]);
“generating a database view based on the database query, the database view comprising a result set of the database query, the result set arranged in one or more fields of a table,” ([0012], [0050]-[0051]);
“storing the database view,” ([0012], [0050]-[0051]);
“generating a search configuration for the stored database view, the corresponding search configuration indicating the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]);
“storing the search configuration,” ([0012], [0050]-[0051]);
“receiving an enterprise search query from a computing device, the enterprise search query comprising one or more terms entered via a full-text search field,” ([0012], [0050]-[0051]); and
“generating search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configuration to access data in the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]).
	As per claim 2, Yerkes further shows “causing the generated search results to be displayed on the computing device,” ([0012], [0050]-[0051]).
	As per claim 3, Yerkes further shows “wherein the database query is configured to query a column-oriented database, and the database view comprises a column-oriented view,” ([0010], [0051], [0059]).
	As per claim 4, Yerkes further shows “wherein the database query comprises a structured query language (SQL) statement,” ([0050]).
	As per claim 5, Yerkes further shows “wherein the search configuration is generated in response to the database view being stored,” ([0012], [0050]-[0051]).
	As per claim 6, Yerkes further shows “wherein the database query is received via a first software application, and the enterprise search query is received via a second software application different from the first software application,” (figs. 2-3, 6, 8-9, [0012], [0050]-[0051]).
	As per claim 7, Yerkes further shows “wherein the first software application is a cloud-based application, and the second software application is a cloud-based application,” ([0013], [0030], [0032], [0034]).
	As per claim 8, Yerkes further shows “wherein the generated search results for the enterprise search query comprise the accessed data from the one or more fields of the table of the stored database view corresponding to the stored search configuration,’ ([0051]-[0052]).
	As per claim 9, Yerkes further shows “wherein: the generating of the database view comprises determining the result set of the database query via a multi-tenancy architecture based on a tenant identification from which the database query was received; and the generating of the search configuration is based on the tenant identification,” ([0044], [0048], [0050]-[0051]). 
	As per claim 10, Yerkes teaches “a system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising”:
“receiving a database query,” ([0012], [0050]-[0051]);
“generating a database view based on the database query, the database view comprising a result set of the database query, the result set arranged in one or more fields of a table,” ([0012], [0050]-[0051]);
“storing the database view,” ([0012], [0050]-[0051]);
“generating a search configuration for the stored database view, the corresponding search configuration indicating the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]);
“storing the search configuration,” ([0012], [0050]-[0051]);
“receiving an enterprise search query from a computing device, the enterprise search query comprising one or more terms entered via a full-text search field,” ([0012], [0050]-[0051]); and
“generating search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configuration to access data in the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]).
	As per claim 11, Yerkes further shows “wherein the operations further comprising: causing the generated search results to be displayed on the computing device,” ([0012], [0050]-[0051]).
	As per claim 12, Yerkes further shows “wherein the database query is configured to query a column-oriented database, and the database view comprises a column- oriented view,” ([0010], [0051], [0059]).
	As per claim 13, Yerkes further shows “wherein the database query comprises a structured query language (SQL) statement,” ([0050]).
	As per claim 14, Yerkes further shows “wherein the search configuration is generated in response to the database view being stored,” ([0012], [0050]-[0051]).
	As per claim 15, Yerkes further shows “wherein the database query is received via a first software application, and the enterprise search query is received via a second software application different from the first software application,” (figs. 2-3, 6, 8-9, [0012], [0050]-[0051]).
	As per claim 16, Yerkes further shows “wherein the first software application is a cloud- based application, and the second software application is a cloud-based application,’ ([0013], [0030], [0032], [0034]).
	As per claim 17, Yerkes further shows “wherein the generated search results for the enterprise search query comprise the accessed data from the one or more fields of the table of the stored database view corresponding to the stored search configuration,” ([0051]-[0052]).
	As per claim 18, Yerkes further shows “wherein: the generating of the database view comprises determining the result set of the database query via a multi-tenancy architecture based on a tenant identification from which the database query was received,” ([0044], [0048], [0050]-[0051]); and
“the generating of the search configuration is based on the tenant identification,” ([0044], [0048], [0050]-[0051]).
	As per claim 19, Yerkes teaches “a non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations comprising”:
“receiving a database query,” ([0012], [0050]-[0051]); 
“generating a database view based on the database query, the database view comprising a result set of the database query, the result set arranged in one or more fields of a table,” ([0012], [0050]-[0051]);
“storing the database view,” ([0012], [0050]-[0051]);
“generating a search configuration for the stored database view, the corresponding search configuration indicating the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]);
“storing the search configuration,” ([0012], [0050]-[0051]);
“receiving an enterprise search query from a computing device, the enterprise search query comprising one or more terms entered via a full-text search field,” ([0012], [0050]-[0051]); and
“generating search results for the enterprise search query based on the one or more terms of the enterprise search query using the stored search configuration to access data in the one or more fields of the table of the stored database view,” ([0012], [0050]-[0051]).
	As per claim 20, Yerkes further shows “wherein the operations further comprise”:
“causing the generated search results to be displayed on the computing device,” ([0012], [0050]-[0051]).

                                                              Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



                                                             
                                                        




                                                         









                                                       Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 01, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153